Title: To James Madison from Charles D. Coxe, 21 January 1802 (Abstract)
From: Coxe, Charles D.
To: Madison, James


21 January 1802, Philadelphia. Acknowledges JM’s letter [not found] “announcing Mr. Taney’s acceptance of his appointment.” Encloses bond required of him before entering the duties of his office. Has assumed that Calais is included in his jurisdiction. Asks JM to inform the bearer, Mr. Clark, if this is so.
 

   RC (DNA: RG 59, ML). 1 p. Dateline torn. Date determined from Wagner’s docket, which also indicates that the letter was received 26 Jan. Enclosure not found.


   See Coxe to JM, 27 Nov. 1801.

